Citation Nr: 0517833	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-30 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W.D.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1971 and from October 1974 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the above claim.

In March 2004, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


During a March 2004 Travel Board hearing, the veteran 
reported that he began receiving treatment at the VetCenter 
in 2003.  There are no reports from the VetCenter in the 
claims file.  Under the Veterans Claims Assistance Act 
(VCAA), VA should assist the veteran in obtaining these 
records.

Additionally, the Board notes that the veteran reports that 
his stressor involves seeing a decomposed body in a 
helicopter around January 1973.  The Board notes that the 
veteran did not have active service during that time, but 
that he did have period(s) of inactive duty.  The RO informed 
the veteran that they did not have enough information to try 
and verify his service stressor.  The RO, however, did not 
inform the veteran of what additional information was needed 
in order to attempt to verify his stressor.  In this regard, 
the Board notes that the veteran provided the date of the 
incident, where it happened, and the unit he was with when 
the incident happened.  The RO should inform the veteran of 
the additional information necessary to conduct a search.  
Thereafter, the veteran should be given an opportunity to 
submit additional information regarding his claimed service 
stressor.  Attempts should then be made to verify the 
veteran's alleged stressor.

In view of the foregoing, the case is REMANDED for the 
following:

1.  Contact the veteran and obtain 
information (names, addresses, dates) 
concerning all VA or non-VA examinations 
and treatment received by him for PTSD.  
The veteran should specifically be 
requested to provide adequate information 
so that VA can assist him in obtaining 
treatment records beginning in 2003 from 
the Vet Center.  He should also provide 
specific information regarding treatment 
he received from Dr. Annette S. Slater, 
and Dr. William M. Wells.

2.  Inform the veteran of the evidence 
necessary to conduct a search to verify 
his service stressors.  Thereafter, the 
veteran should be given an opportunity to 
submit the requested additional 
information regarding his claimed service 
stressor.  Attempts should then be made 
to verify the veteran's alleged stressor.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to any stressors 
in service.

4.  If it is determined that the veteran 
was exposed to stressors in service, 
arrange for the veteran to be accorded a 
VA psychiatric examination.  The entire 
claims folder including a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  Specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner should address the 
following:

a.  Review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status and provide diagnoses 
of all current psychiatric disorders.  

b.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the agency of 
original jurisdiction (AOJ) was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the AOJ and found to be 
sufficient to produce PTSD by the 
examiner.  

The report of examination should include 
the complete rationale for all opinions 
expressed.  

5.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




